OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                   P.O.BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711
                                                                       ^tSPO,^
               OFFICIAL BUSINESS >                 z^i&&&-                       •^  &SX31& $.£.

               STAT- 0*= t;:*ac            S» ''Bg^]pS5 s fS;< isSaSsSSir^
                                                                     Sid.K

               PENALTY FOR                 '^ k^H^M 1 ..."                            5 rin *>&?
2/6/2015       PRIVATE USE .
DENSON, MACLIN RAY            Tr. Ct        .                                                      .
On this day, this Court has granted the Appellant's Pro Se motion for an extension
of time in which to file the PeWior>,^is£jelicJary Review^ The> timeMc.file the
petition has been extended tfj^ayffipfil 24^(M5r NC^RTHER EXTENSIONS
WILL BE ENTERTAINED, JSlOIE; Petition For Discretionary Review must be filed
with The Court of tivrpmil 4ffefift$S^4lf] Cfl2%fV MlI,IAcosta, Clerk
                              MACLIN RAY DENSON                                          a!
                              NO. 0374461
                              TARRANT COUNTY JAIL
                              100 N.LAMAR ST.
                              FORT WORTH, TX 76102
     •7&1-3&
                              v»,»:il',»lMll,h,h-'M'',,"riiilTiliii.il,l'i,iH,i,ili,iiliil